Citation Nr: 0820025	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1967 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2003, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.   

In August 2004, the Board remanded the case to the RO for 
additional development.  In January 2008, the Board 
promulgated a decision on three other issues on appeal, and 
remanded the case to the RO for additional development on the 
TDIU issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In its remand of January 2008, the Board requested a 
comprehensive examination to determine whether the current 
severity of the veteran's service-connected disabilities 
precluded substantial gainful employment.  As stated by the 
United States Court of Appeals for Veterans Claims (Court) 
in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board 
may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient 
income to be other than marginal. While the examiner in 
February 2008 addressed the veteran's functional impairment 
caused by his service-connected disabilities, and noted 
that the veteran was currently employed part-time, the 
examiner did not fully address the remaining questions 
posed in the remand.  In fact, in the supplemental 
statement of the case issued in March 2008, the RO noted 
that the examination report would be returned for 
clarification of the requested opinions.  This does not 
appear to have been accomplished.  Thus, the question 
remains as to whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage") 
consistent with his education and occupational experience.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's directive.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who prepared the February 2008 
examination report of the veteran, and 
request that a supplemental report be 
prepared.  The examiner should (a) comment 
generally on the functional and industrial 
impairment caused by the veteran's 
service-connected disabilities, (b) 
determine the extent to which each 
impairment contributes to the veteran's 
employability or unemployability, and (c) 
indicate whether the service-connected 
disabilities together result in the 
veteran's unemployability.  

If the VA examiner is unavailable, request 
another qualified examiner to review the 
file and address the questions posed in 
this case.  If a VA examination is deemed 
necessary to answer the questions, then 
the RO should arrange for the veteran to 
undergo another VA examination to 
determine whether the current severity of 
his service-connected disabilities, 
especially those of the left leg, right 
knee, and lumbar spine, precludes 
substantial gainful employment.  

2.  After the completion of the foregoing 
development, and any other development 
deemed necessary to determine whether the 
veteran is employed in more than marginal 
employment, readjudicate the claim for a 
TDIU.  If any benefit sought on appeal 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



